Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  January 31, 2014                                                  Robert P. Young, Jr.,
                                                                               Chief Justice

                                                                     Michael F. Cavanagh
                                                                     Stephen J. Markman
  147322                                                                 Mary Beth Kelly
                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
                                                                        David F. Viviano,
                                                                                    Justices
  BERNARD A. STUDLEY and JANET L.
  STUDLEY,
           Plaintiffs-Appellees,
  v                                            SC: 147322
                                               COA: 303845
                                               Ogemaw CC: 09-657196-CH
  TOWNSHIP OF HILL, MARK WILSON,
  LETISIA WILSON, SHELLEY E. WELLNITZ,
  SCOTT E. WELLNITZ, CHARLES RANDOLPH,
  JOHNNIE G. KARL, PAMELA M. HUNTER,
  GEORGE R. ALASKA, SHADY SHORES PARK
  LOT OWNERS ASSOCIATION, DEPARTMENT
  OF NATURAL RESOURCES, DEPARTMENT
  OF TRANSPORTATION, DEPARTMENT OF
  TREASURY, RHONDA S. MILES, GREGG P.
  MILES, RICHARD J. MAZUR, and
  CONSTANCE MAZUR,
             Defendants-Appellees,
  and
  TERRY LEE ELLISON,
            Defendant-Appellant,
  and
  JAMES EVENINGRED and DIANE
  EVENINGRED,
           Intervening Defendants-Appellees,
  and
  CLAUDE H. YOE, SR., CAROL A. YOE,
  DENISE SUZANNE WILLIAMS, DAVID M.
  WILLIAMS, DAVID T. WEST, ANDREA
  WEST, ROMAN F. VAN THOMME, GRACE M.
  VAN THOMME, KURT P. TRAUTNER, JACK
  L. STOWE, WENDY K. SLIGER, STEVEN R.
  SLIGER, PAUL J. SHEMON, DAWN L.
  SHEMON, MICHAEL P. MARTIN, CLIFFORD
  MARTIN, KELLI R. KIRK, BRIDGET KAY
                                                                                                              2


KANICKI, TRAVIS W. KANGAS, AMANDA M.
KANGAS, ROBERT P. AND CAROL
KANDELL TRUST, GARY JOHN HUISKENS,
ROBERT E. HENGEY, EDWARD L. HALL,
DAVID L. AND JO ANN HALL TRUST,
CONSTANCE E. DEBUSSCHERE, BRUCE
DAWSON, VICKI L. CAROLAN, JOSEPH M.
CAROLAN, JOSEPH J. BANNASCH, SR.,
WILBURT AND PHYLLIS BAILER TRUST,
DONALD D. ASHER TRUST, OGEMAW
COUNTY ROAD COMMISSION, and
OGEMAW COUNTY DRAIN COMMISSION,
          Defendants,
and
ARTHUR ALDRICH and CLAIRE ALDRICH,
         Intervening Defendants.

_________________________________________/

      On order of the Court, the application for leave to appeal the May 23, 2013
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 31, 2014
       s0127
                                                                            Clerk